Citation Nr: 0530140	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-18 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to the grant of service connection for 
disability resulting from metastatic  melanoma, to include 
post-operative residuals, for accrued benefits purposes.

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

4.  Entitlement to dependents' educational assistance (DEA) 
benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from May 1970 to June 
1974.  He also had periods several periods of active duty for 
training (ACDUTRA), including one from June 11, 1997, to June 
13, 1997.  The appellant is his widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the appellant's claim 
seeking entitlement to service connection for the cause of 
the veteran's death, DIC benefits under 38 U.S.C.A. § 1318, 
DEA benefits under chapter 35, and accrued benefits. 


FINDINGS OF FACT

1.  The veteran died in September 1998; the immediate cause 
of death was pneumonia, which was due to metastatic malignant 
melanoma.  

2.  At the time of the veteran's death, service connection 
was in effect for one disability: left inguinal herniorrhaphy 
scar, rated as noncompensably disabling.

3.  The veteran's service-connected left inguinal 
herniorrhaphy scar did not cause or contribute to cause the 
veteran's death.

4.  The veteran's pneumonia began after service and was not 
the result of any disease, injury or other incident in 
service.  

5.  The metastatic metastatic melona did not begin in a 
period of active service and was not the result of a disease 
or injury he had in service.  

6.  The veteran's metatastic malignant melanoma clearly and 
unmistakably existed prior to his ACDUTRA on from June 11, 
1997, to June 13, 1997.  

7.  Although the veteran's malignancy increased to a stage of 
development that induced bleeding during te veteran's ACDUTRA 
from June 11, 1997, to June 13, 1997, the metastatic 
malignant melanoma clearly and unmistakably did not increase 
beyond the natural progression of the disease the ACDUTRA 
from June 11, 1997, to June 13, 1997.  

8.  The veteran's service-connected herniorrhaphy scar did 
not cause or contribute to his death.

9.  Based on evidence in the claims file and in VA custody, 
the veteran was not entitled to a total disability rating due 
to his herniorrhaphy scar, and was not entitled to a 
different decision on a service-connected related issue that 
would have entitled him to a total disability rating due to 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Service connection for a metastatic malignant melanoma 
and post-operative residuals of metastatic malignant melanoma 
for the purpose of accrued benefits is denied.  38 U.S.C.A. 
§§ 101, 106, 1110, 1111, 1112, 1131, 5121 (West 2002); 38 
C.F.R. §§ 3.303, 3.310, 3.1000 (2004).  

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2004).

5.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2005); 38 C.F.R. § 3.22 (1999).  

6.  The criteria for entitlement to DEA benefits under 
Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3512 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In an undated letter Dr. W. T. wrote that he saw the veteran 
initially in October 1997 for evaluation of nosebleed and 
nasal obstruction.  He reported that the veteran had 
documentation that he suffered left-sided nosebleeds as early 
as June 1997, and that the nosebleeds continued 
intermittently until his melanoma was removed.  He stated 
that the nosebleeds the veteran was experiencing on his 
initial visit were a manifestation of the problem he had in 
June 1997, i.e., the bleeding from the melanoma.  The 
examiner commented that the June 1997 nosebleed was 
undoubtedly the initial manifestation of the melanoma.  He 
reasoned that the veteran was not prone to have nosebleeds 
prior to June 1997, the nosebleeds were from the same side as 
the melanoma, and that when he saw the veteran in October 
1997, there was fresh dried blood on the melanoma itself in 
the nose.  

In October1997, the veteran underwent a left radical 
maxillectomy including orbital exoneration to have a left 
maxillary mucosal melanoma removed.  

Dr. G.S. wrote a letter dated January 1998 in which he stated 
that the veteran had been under his care for a tumor of the 
nose and sinus cavities.  

The veteran underwent an operation in June 1998 for treatment 
of his recurrent malignant melanoma, specifically for neck 
dissections.  

In August 1998, the veteran filed a claim for service 
connection for a nasal melanoma, residuals of a left 
maxillectomy, loss of an eye as secondary to nasal melanoma, 
residuals of a bilateral neck dissection and special monthly 
compensation including, but not limited to housebound and aid 
and attendance benefits.  His representative asserted that 
the veteran was retired on July 29, 1998, and that while on 
active duty with the Reserves, he was the chief trial judge 
of the Air Force.  Several items of evidence were submitted 
at that time.  

In a letter dated in September 1997, a United States Air 
Force Chief of Military Justice stated that he worked in the 
same Court as the veteran in September 1997, and at that time 
the veteran suffered from "what appeared to be a consant 
bloddy nose."

A court reporter submitted an affidavit in March 1998.  She 
wrote that the veteran served as a reserve judge on June 12 
and 13, 1997, and that at lunch time on June 12, she went to 
lunch with the veteran and that his nose was bleeding.  She 
wrote that the veteran returned in September 1997 and that 
his nose was bleeding at that time.  

The veteran died on September [redacted], 1998, due to pneumonia and 
metastatic malignant melanoma.  

The veteran's representative submitted evidence in July 2003 
regarding the question of whether the veteran was on ACDUTRA 
in 1997.

An independent medical opinion was submitted in April 2005.  
The examiner noted that the veteran reported no new symptoms 
relating to his head and neck area in his report of medical 
history on February 25, 1997, stating his overall health to 
be "excellent."  The examiner noted that the only positive 
finding relating to the head and neck was that of "pharynx 
mildly injected."  The examiner noted that since no 
endoscopic evaluation of the nasal cavity or a CT scan of the 
paranasal sinuses was performed at that time, it was 
impossible to know if there was any mucosal abnormality or 
growth already present at that time.  

The examiner noted that the veteran apparently experienced 
multiple episodes of nose-bleeds starting in June 1997 until 
his left maxillary mucosal melanoma was finally diagnosed in 
October 1997.  The examiner stated that he believed it was 
more likely than not that the veteran's nosebleed was a 
manifestation of the veteran's melanoma.  The reason he gave 
for that statement was that given the absence of the history 
of nosebleeds in the past and the fact that nosebleed was on 
the same side as the melanoma.  The examiner commented that 
for bleeding to occur from a nasal mucosal lesion there must 
be ulceration (described as breakdown of the surface lining) 
and likely, a sizeable growth to be already present.  The 
examiner concluded that hence, it was also more likely that 
not that the melanoma had been growing from a time prior to 
June 11, 1997.  The examiner stated that unlike other disease 
processes, such as those relating to trauma, it was not 
possible to ever determine the exact point of time when a 
tumor begins.  The physician stated that neoplastic lesions 
grow exponentially and many hundreds of rounds of cell 
division must occur before a single cancerous cell reaches a 
size when physical signs and symptoms first start appearing.  

The veteran died in September 1998.  According to the death 
Certificate, the immediate casue of death was pneumonia, 
which was due to (or a consequence of) metastatic malignant 
melanoma.


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated June 2001, the RO informed the 
appellant what information and evidence she would have to 
submit in order to prove her claim for service connection for 
the cause of the veteran's death and accrued benefits.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The June 2001 letter 
informed the appellant that the RO would obtain any VA 
medical records or any records from other Federal agencies 
that he told the RO about.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The June 
2001 letter told the appellant to tell the RO about any 
additional information or evidence that he wanted the RO to 
get, and asked the appellant to complete the enclosed VA Form 
21-4142s, showing the dates and places where the veteran had 
received treatment for the claimed disabilities.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159 (b)(1) 
(2004).  Although the RO did not use those exact words in its 
letter, the general instructions in this letter clearly 
implied that the appellant should prosecute her appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the appellant for information about where and by whom 
the veteran was treated for his melanoma.  Furthermore, the 
appellant has not contended that she was prejudiced by the 
RO's phrasing of the request in the June 2001 letter.  
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).    

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in April 1999, it is determined that she is not 
prejudiced by such failure.  VA has consistently asked the 
appellant for information about where and by whom she was 
treated for his malignant melanoma throughout the period his 
claim was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the June 2001 VCAA letter.  Following that 
letter, the development of the claim continued, and, in July 
2003 and December 2003, the appellant's claims were reviewed 
again.   As a result, the appellant was provided the required 
notices and she was afforded an opportunity to respond after 
she was fully informed of the evidence needed to substantiate 
the claim.  Furthermore, the appellant has not contended that 
she was prejudiced by the timing of the notices contained in 
the June 2001 VCAA letter.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Laws and regulations regarding accrued benefits.

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2002); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).  Although the appellant's claim for accrued 
benefits is separate from the claim that the veteran filed 
prior to his death, the accrued benefits claim is "derivative 
of" the veteran's claim and the appellant takes the veteran's 
claim as it stood on the date of his death. Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death." 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(a), (c) (2004).  The veteran died in September 1998, 
and the appellant initiated her claim in November 1998.  
Therefore, she meets the requirement for filing an accrued 
benefits claim.


Entitlement to service connection for metastatic  malignant 
melanoma and post-operative residuals for the purpose of 
accrued benefits

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
(ACDUTRA) which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from any injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101 (24), 106 (West 2002).  

The veteran's contention is that the nosebleeds that he was 
observed having on June 12 and 13, 1997, were the first 
manifestations of his malignant melanoma from which he 
eventually died on September [redacted], 1998.  It is also contended 
that the veteran had extensive disabling residuals as a 
result of surgeries necessitated by the melanoma.  The, as 
noted by the appellant, had a left maxillectomy and a 
bilateral neck dissection with residuals including loss of an 
eye.

The veteran's wife has submitted a "Defense Finance and 
Accounting Service Military Leave and Earnings Statement" 
showing that the veteran was on "active duty for training" 
from June 11, 1997, to June 13, 1997.  Based on this 
evidence, it is conceded that the veteran was on ACDUTRA on 
June 12 and 13, 1997, and not INACDUTRA.  Thus, if the 
veteran's malignant melanoma from which he died was incurred 
or aggravated during this time, the veteran's wife would be 
eligible for accrued benefits based on the veteran's service 
connection claim, and would also be eligible for compensation 
for service connection for the cause of the veteran's death.

It should be noted that there is no controversy as to whether 
the extensive residuals resulting from surgery were actually 
due to the melanoma;  the record includes ample medical 
documentation of the connection between the melanoma and the 
maxillectomy and neck dissection and the disabling 
consequences of these procedures.  Accordingly, the analysis 
here will focus on the main question: whether the grant of 
service connection is warranted for the melanoma.  If the 
grant of service connection is warranted for the melanoma, it 
must be conceded that the post-operative consequences of the 
melanoma are maniferstations of a service-connected 
disability. 

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2004).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304 (b)(1).

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. 
App. 412 (196).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Pre-existence

The Board has carefully reviewed the evidence of record, 
including the veteran's arguments, and finds that the 
veteran's malignant melanoma clearly and unmistakably existed 
prior to entrance into service.

There is no entrance examination on file prior to the 
veteran's period of ACDUTRA for June 11-13, 1997.  Therefore, 
there is no examination disclosing defects when the veteran 
entered ACDUTRA, and the veteran is entitled to a presumption 
of soundness.

The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 304(b), there is clear and unmistakable 
evidence that a disease or injury existed prior to service.  
For the reasons described below, the Board finds that the 
veteran's malignant melanoma clearly and unmistakably pre-
existed service.  

The evidence does not show and the appellant does not contend 
that the melanoma began in the veteran's active duty from May 
1970 to June 1974 or in any period of ACDUTRA other than June 
11, 1997, to June 13, 1997.  Furthermore, the evidence is 
clear as to the fact that the nosebleeds that occurred in 
June 1997 were a manifestation of the melanoma.  For these 
reasons, the central question in this case is whether the 
melanoma pre-existed the the ACDUTRA of june 11, 1997, to 
June 13, 1997.

The most convincing medical evidence regarding the central 
question in this case is the report of the independent 
medical expert dated in April 2005. The physician who 
prepared the independent medical opinion in April 2005 had 
access to the veteran's claims file and concluded that the 
bleeding the veteran experienced while on ACDUTRA in June 
1997 was a manifestation of the melanoma.  He reasoned that 
for bleeding to occur from a nasal mucosal lesion, there must 
be ulceration, and, according to the physician, such 
ulceration would be an indication that "a sizable growth" 
was present.  For these reasons, he concluded that it was 
more likely than not that the veteran's melanoma had been 
growing from a time prior to June 11, 1997.  

Although Dr. W.T., in an undated letter, opined that the June 
1997 nosebleed was "undoubtedly the initial manifestation of 
the melanoma," this opinion does not establish that the 
melanoma was not present on June 10, 1997.  Dr. W.T., in 
fact,  did not comment on whether the melanoma was present 
before the bleeding occurred.

Thus, the independent medical opinion provides a clear basis 
for concluding that the veteran's melanoma was a "sizable 
growth" by the time nosebleeds began during the veteran's 
three days of ACDUTRA from June 11th  to June 13th in 1997.  
Nothing in the remainder of the medical evidence, including 
the statement from Dr.  W.T., is inconsistent with the logic 
of the independent medical expert's opinion.  Thus, the 
evidence clearly and unmistakably establishes that, during 
the veteran's three days of ACDUTRA from June 11th to June 
13th in 1997, he began to have nosebleeds as a result of his 
melanoma, but the melanoma was by that time sizable and 
undoubtedly began before June 11th 1997.

With regard to the appellant's contention that her husband's 
cancer began while he was on ACDUTRA, the Court has made it 
clear that a layperson is not competent to provide evidence 
in matters requiring medical expertise. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495-5 (1992).  The appellant is a 
layperson, and lacks the medical expertise for her opinion in 
this matter to be competent medical evidence.

Based on entire record, the veteran's malignant melanoma 
clearly and unmistakably existed prior to service and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

B. Aggravation

The Board has determined that the malignant melanoma clearly 
and unmistakably existed prior to service.  The next question 
is whether the malignant melanoma was aggravated during 
service.  See VAOPGCPREC 3-2003 (July 16, 2003) (to rebut the 
presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306. (2002); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

As will now be explained, there is clear and unmistakable 
evidence that the pre-existing malignant melanoma was not 
aggravated during the period of ACDUTRA from June 11th to 
13th, 1997.  

With regard to whether the melanoma was aggravated in the 
period of ACDUTRA, two questions must be considered; first, 
was there an increase in the severity of the melanoma in the 
three-day period of ACDUTRA; and second, if there was an 
increase severity, was the increase beyond the natural 
progress of the disease.

As to whether the melanoma increased in severity in the 
period of ACDUTRA, the evidence is sufficient to show that 
new manifestations of disability arose during in June 1997. 
The evidence shows that the veteran's bleeding first began 
while he was on ACDUTRA.  The veteran consistently contended 
that he did not have nosebleeds prior to June 12, 1997, and 
the available medical reports do not contradict his 
statements.  Thus, it is conceded that the veteran's 
nosebleeds represented an increase in severity of the 
malignant melanoma condition.

Because an increase in the severity is conceded, it is 
necessary to consider whether such increase in severity was 
beyond the natural progress of the melanaoma.  There is, 
however, clear and unmistakable evidence supporting a finding 
that the increase in severity was not beyond the natural 
progress of the disease.

As the independent medical examiner noted in his report, 
neoplastic lesions grow exponentially and bleeding results 
when the lesions become sizable and cause ulcerations, or 
breakdowns in the tissue lining.  The growth obviously 
continued after June 12, 1997, and was finally diagnosed in 
October 1997.  Thus, the progression of disease, with growth 
of the neoplasm, leading to ulceration and bleeding, is the 
pattern of development of such a melanoma.  Viewed in the 
context of the entire progression of the melanoma, an 
increase in severity beyond natural progression of the 
veteran's disease clearly and unmistakably did not occur 
during the three days in which the veteran served on ACDUTRA 
as a military judge. Accordingly, service connection for a 
malignant melanoma, is denied, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  The claim for 
accrued benefits based on service connection for a  malignant 
melanoma must be denied. It follows that there is no basis 
for the grant of service connection for the consequences of 
the melanoma, including the postoperative residuals of the 
maxillectomy and resection.  


Entitlement to service connection for the cause of the 
veteran's death.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (a) (2004).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (2004).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2004).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c)(3) (2004).  

The law provides that service connection will be granted for 
a disease or disability if it is shown that the veteran 
suffered from such disease or disability and that it resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Certain diseases are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran was service-connected for a herniorrhaphy scar, 
rated as noncompensably disabling at the time he died in 
September 1998.  The evidence simply does not show that the 
veteran's herniorrhaphy contributed substantially or 
materially to cause his death pursuant to 38 C.F.R. § 3.312 
(c)(1).  The appellant's claim for accrued benefits based on 
service connection for a malignant nasal melanoma was denied 
in the discussion above.  Thus, the fact that the veteran's 
death was caused by the malignant melanoma does not have a 
bearing on the claim of service connection for the cause of 
the veteran's death.  Furthermore, the evidence does not show 
that the veteran developed pneumonia (one of the causes of 
death) in service or during ACDUTRA, and, as is clearly 
stated on the death certificate, the pneumonia was due the 
nonservice-connected malignant melanoma. 

In the present case, the preponderance of evidence is against 
a finding that the cause of the veteran's death was related 
to his active duty service or to a disease or injury incurred 
in service.  It follows that the provisions of 38 U.S.C.A. § 
5107(b) are not applicable, and the appellant's claim of 
service connection for the cause of the veteran's death must 
be denied. 


  Entitlement to DIC benefits under 38 U.S.C.A. § 1318.

Where service connection for the cause of death is not shown, 
a surviving spouse of a "deceased veteran" may still be 
entitled to receive DIC benefits pursuant to 38 U.S.C.A. § 
1318(a) (West 2002) in the same manner as if the death were 
service-connected. 

A "deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disability rated totally disabling if the 
service-connected disability was either continuously rated 
totally disabling for 10 or more years immediately preceding 
death or continuously rated totally disabling for at least 
five years from the date of the veteran's separation from 
service.  The total rating may be schedular or based on 
unemployability. 38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. 
§ 3.22 (2004).

The critical element that must be satisfied to establish 
benefits under 38 C.F.R. § 1318 is that the veteran have been 
in receipt of compensation based on service-connected 
disability rated 100 percent disabling for a period of 10 
years immediately before death.

At the time of the veteran's death, the veteran had 
established service connection for a left inguinal 
herniorrhaphy, rated as noncompensably disabling.  The 
veteran clearly did not satisfy the requirement that a 
service- connected disability or disabilities be rated 
individually or in combination as 100 percent disabling for a 
period of 10 years immediately before his death.

As a general rule, the issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  A claim for benefits under 38 C.F.R. § 1318 is a 
specific exception.  See 38 C.F.R. § 20.1106 (2004).

The adjudication of claims for benefits pursuant to 38 
U.S.C.A. § 1318 has been complicated in recent years by 
conflicting judicial interpretations and by consequent 
changes in VA regulations.

A number of CAVC decisions interpreting 38 U.S.C.A. § 1318(b) 
have found that a surviving spouse was entitled to 
demonstrate that, for purposes of this section, the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims file or in VA custody at the time of 
his/her death and under the law then applicable or 
subsequently made retroactively applicable.  See, e.g., Green 
v. Brown, 10 Vet. App. 111, 118-19 (1997); Cole v. West, 13 
Vet. App. 268, 278 (1999).

In response to such CAVC decisions, VA in January 2000 
amended 38 C.F.R. § 3.22, the regulation implementing § 1318, 
to restrict the award of DIC benefits to cases in which the 
veteran, during his or her lifetime, had established the 
right to receive total service- connected disability 
compensation for the period of time required by § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a prior claim 
or claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

Subsequently, National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), addressed a challenge to the validity 
of 38 C.F.R. § 3.22 as amended January 21, 2000.  The Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.

As such, VA has now delineated that "hypothetical 
entitlement" is not a viable concept under either 38 U.S.C.A. 
§§ 1311(a)(2) or 1318, regardless of when the claim was 
filed.  The possible ways of prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 are: (1) meeting the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) showing that such requirements 
would have been met but for clear and unmistakable error in a 
previous decision. 

The NOVA II decision would appear to end the debate about 
whether "hypothetical entitlement" is allowed under 
38 U.S.C.A. § 1318.  However, in a recent decision, the Court 
held that "hypothetical entitlement" to DIC benefits under 
38 U.S.C.A. § 1318 is allowed for claims filed prior to 
January 21, 2000, i.e., the date of the VA regulation 
prohibiting "hypothetical entitlement."  Rodriguez v. 
Nicholson, 
19 Vet. App. 275 (2005).  Since the appellant's claim was 
filed in February 1999, her claim will also be considered on 
the basis of whether "hypothetical entitlement" is 
warranted.  

In the present case, the Board must find that the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  
Although the veteran's death was not the result of his own 
willful misconduct, at the time of his death he was not in 
receipt of compensation for any service-connected disability 
that had been rated totally disabling for any period 
immediately preceding death, or that had been so rated 
continuously for a period of not less than 5 years from the 
date of discharge or other release from active duty.  As 
noted above, at the time of the veteran's death, his only 
service-connected disability was for a left inguinal 
herniorrhaphy scar, and this was rated as noncompensable.  

Neither does the appellant allege that, but for receipt of 
military retired or retirement pay, or CUE in a rating 
decision made during his lifetime, the veteran would have 
been entitled at the time of death to receive compensation 
for a service-connected disability that was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 or more years immediately preceding 
death, or was continuously rated totally disabling by a 
schedular or unemployability rating from the date of 
discharge from service.

The appellant's claim must also be considered on the basis of 
whether the veteran would have hypothetically been entitled 
to a different decision on a service-connected related issue 
so that the veteran would have had service-connected 
disabilities evaluated as totally disabling for at least 10 
years before the veteran's death.  See Rodriguez.  However, 
her claim must also fail when "hypothetical entitlement" is 
considered.  

As noted above, at the time of the veteran's death, his only 
service-connected disability was for a left inguinal 
herniorrhaphy scar, and this was rated as noncompensable.  
There was not any evidence in the claims file or in VA 
custody at the time of the veteran's death showing the 
disability should have been rated any differently.  The 
"hypothetical entitlement" argument is not applicable to 
the veteran's claim of service connection for a malignant 
nasal melanoma since that claim was denied for accrued 
purposes earlier in this Board decision.  All of the evidence 
in the claims file or in VA custody was already considered in 
that decision.  Accordingly, the appellant's claim must be 
denied even when it is considered on the basis of 
"hypothetical entitlement."

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the claim for DIC under 38 U.S.C.A. § 1318 must 
be denied.

Although the Court has held that the Veterans Claims 
Assistance Act of 2000 (VCAA) is potentially applicable to 
all pending claims (see Holliday v. Principi, 14 Vet. App. 
280 (2001)), the Court has also held that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
claims such as this one in which the law, rather than the 
evidence, is dispositive.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Mason v. Principi, 16 Vet. App. at 132.


  Entitlement to DEA benefits under chapter 35.

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. § 3.807 
(2004), 38 C.F.R. §§ 21.3020, 21.3021 (2003).

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  Accordingly, 
the claimant cannot be considered an "eligible person" 
entitled to receive educational benefits. 38 U.S.C.A. § 
3501(a)(1) (West 2002); 38 C.F.R. § 3.807 (2004); 38 C.F.R. § 
21.3021(a)(2003).

Because the claimant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  Sabonis, 6 Vet. App. at 
430.  Accordingly, the appeal for DEA benefits is denied as a 
matter of law.

Although the Court has held that the Veterans Claims 
Assistance Act of 2000 (VCAA) is potentially applicable to 
all pending claims (see Holliday v. Principi, 14 Vet. App. 
280 (2001)), the Court has also held that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
claims such as this one in which the law, rather than the 
evidence, is dispositive.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Mason v. Principi, 16 Vet. App. at 132.

ORDER

Entitlement to service connection for a metastatic malignant 
melanoma, and post-operative residuals of metastatic 
malignant melanoma, for the purpose of accrued benefits, is 
denied.  

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

Entitlement to payment of DEA benefits under Chapter 35, 
Title 38, United States Code, is denied.



________________________________________
	G.H. Shufelt 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


